Citation Nr: 1501148	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as secondary to the Veteran's service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to the Veteran's service-connected diabetes mellitus and/or as due to presumed exposure to herbicide in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to January 1969 with verified service in the Republic of Vietnam from September 1968 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied entitlement to the benefits currently sought on appeal. 

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing from Jackson, Mississippi in August 2010 to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.

In November 2010, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment and providing the Veteran with a VA examination in conjunction with his claims.  The record reflects that there has been compliance with the Board's 2010 remand directives, and no further action is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision and remand, along with the Veteran's paper claims file.

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current diagnosed peripheral vascular disease was not first manifested until decades after his period of service, and the preponderance of the evidence is against a finding that it is related to any aspect of the Veteran's period of service, to include his exposure to Agent Orange, or as proximately caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in June 2008, March 2009 and November 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The June 2008 and March 2009 letters also informed the Veteran of the requirements for establishing service connection through the use of the herbicide presumption.  The letters also provided the Veteran with the requirements for establishing secondary service connection.  In the March 2009 and November 2010 letters, VA also gave the Veteran information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). These letters were provided prior to the most recent re-adjudication of his claims. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His service treatment records and post-service VA and private treatment records as well as his records from the Social Security Administration (SSA) have been obtained.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  VA has provided the Veteran with VA examination in December 2010, the results of which have been included in the claims file for review.  The examination involved review of the claims file, thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Furthermore, the Veteran was afforded a Board hearing in August 2010.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related the Veteran's disorders to his active military service, the only element of the claims in question.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits. As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its November 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination, which was provided in December 2010.  The remand also included obtaining the Veteran's recent VA treatment records, which were associated with the claims file.  Finally, the remand included readjudicating the claims, which was accomplished in the February 2012 Supplemental Statement of the Case (SSOC). Thus, the Board finds that there has been substantial compliance with its remand directives.  Id. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.

2.  Service Connection 

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam (Vietnam) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the Veteran actually set foot within the land borders of Vietnam). 

The Board acknowledges that VA has also created a presumption of service connection for ischemic heart disease, including coronary artery disease, as found to be potentially due to herbicide exposure.  However, it is important to note that the disability presently on appeal does not constitute ischemic heart disease as defined for the purposes of entitlement to VA benefits.  Ischemic heart disease has explicitly been found not to include hypertension or peripheral manifestations of arteriosclerosis such as the presently claimed peripheral vascular disease.  38 C.F.R. § 3.309(3), Note (3) (effective August 31, 2010).  Nonetheless, adjudication will proceed with regard to the issues presently on appeal, considering all other relevant theories of entitlement.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In addition, any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.   In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  .  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks service connection for peripheral vascular disease, to include as due to his Agent Orange exposure or as being secondary to type II diabetes mellitus. 

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis of peripheral vascular disease has been established.  See VA treatment records dated since 2008 as well as March 2009 and December 2010 VA examination reports.  Thus, the first element, a current diagnosed disability, has been satisfied.

With respect to the second element, in-service disease or injury, direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, a review of the Veteran's service treatment records show that he complained of cramps in his legs just prior to separation in a January 1969 medical history report, but no vascular or other abnormalities were noted on clinical evaluation.  The Veteran's service treatment records do not show a diagnosis of peripheral vascular disease.  

The first post-service relevant indication of vascular problems was in 2005, when the Veteran presented with complaints of numbness in his hands and underwent a VA carotid consult evaluation.  The findings from this procedure revealed no abnormalities of the right carotid but there was evidence of moderate disease in the left carotid.  Notably, the first medical evidence suggestive of peripheral vascular disease comes decades after his separation from service in 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim on a direct basis. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

Regarding in-service injury, the Veteran's herbicide exposure during his period of service has been conceded as his DD-214 Form documents that he served on land in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f).  However, as discussed above, the herbicide presumption does not apply to the Veteran's claim because peripheral vascular disease is not among the presumed disorders, and VA regulations have explicitly concluded that peripheral vascular disease does not fall within the category of ischemic heart disease.  38 C.F.R. § 3.309(3), Note (3) (effective August 31, 2010).  As such, peripheral vascular disease is not recognized as presumed to result from herbicide exposure.

Nonetheless, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during the active military service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the second element, in-service injury, has been met.  

The third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, there is no positive medical nexus evidence in the claims file.  Rather, the VA medical opinion contained in the December 2011 addendum medical statement to the December 2010 VA examination weighs heavily against the Veteran's claim.  The VA examiner concluded that the Veteran's peripheral vascular disease was less likely than not related to his period of service, to include herbicide exposure.  Instead, the VA examiner found that the Veteran's peripheral vascular disease was more likely caused or related to his long history of hypertension, smoking and hyperlipidemia.  The VA examiner stated that a review of the medical literature did not support a relationship between peripheral vascular disease and herbicide exposure.  

The Veteran has not asserted, and the evidence of record, does not demonstrate that he has experienced continuous symptomatology since his active military service.  Again, the earliest pertinent post-service medical evidence comes in 2005, more than 30 years after the Veteran's military separation in 1969.  Further, the service treatment records do not show that the Veteran developed a chronic vascular problems disorder during his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331. 

The Board now turns to the Veteran's alternative argument, that his peripheral vascular disease is secondary to his already service-connected diabetes mellitus. Again, the record reflects that the Veteran has a current diagnosis of peripheral vascular disease, and he has been awarded service-connection for diabetes mellitus.  The remaining question on appeal is whether the evidence of record supports a medical nexus evidence between the service-connected disability and the current disorder.  Here, the only nexus opinion of record on the issue of secondary service connection weighs against the Veteran's claim.  

Specifically, in the December 2011 addendum medical statement to the December 2010 VA examination report, the VA examiner concluded that the Veteran's peripheral vascular disease was not proximately caused or aggravated by his service-connected diabetes mellitus.  This medical conclusion was rendered following a review of the claims folder and the medical findings contained in the December 2010 VA examination report.  The VA examiner reasoned that the Veteran had a long history of hypertension and smoking as well atherosclerosis with natural aging.  The Veteran underwent an iliac femoral bypass for ilia occlusive disease in July 2008 and his blood work prior to the procedure revealed hemoglobin A1c on the low side and there was no evidence of poor glycemic control.  The VA examiner concluded that since the Veteran's peripheral vascular disease was not preceded by poor glycemic control, it was less likely than not aggravated beyond the natural progression of the disease by his diabetes mellitus.  

There is no contrary medical opinion of record.  The VA and private treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted for the Veteran's hypertension.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (whether the pulmonary disorder was caused by the presumed in-service herbicide exposure), as to the specific issues in this case (whether the peripheral vascular disease was caused by the service-connected Type II diabetes mellitus or the presumed in-service herbicide exposure), these issues fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, N.4 (Fed. Cir. 2007).  

As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his peripheral vascular disease to his service-connected disabilities or his presumed in-service herbicide exposure have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current peripheral vascular disease was not related to his service-connected disabilities or to his presumed in-service herbicide exposure.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim. 

The preponderance of the competent evidence is against the claim for service connection for peripheral vascular disease. The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Gilbert, 1 Vet. App. at 49. The Veteran's claim of entitlement to service connection for peripheral vascular disease, to include as due to Agent Orange exposure or being secondary to type II diabetes mellitus, is not warranted.


ORDER

Entitlement to service connection for peripheral vascular disease is denied. 


REMAND

A review of the record reveals that additional evidentiary development is required before the issue of entitlement to service connection for peripheral neuropathy is ready for Board adjudication.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The nature and etiology of the Veteran's claimed peripheral neuropathy still remains unclear.  VA treatment records reflect that the Veteran's complaints of burning pain, numbness, loss of sensation and tingling have been attributed to various diagnoses, to include bilateral carpal tunnel syndrome, radiculopathy, and nonspecific idiopathic neuropathy as well as diabetic neuropathy.  Initially, in the December 2010 VA examination report, the VA examiner found that although the findings on sensory evaluation did not reflect a neuropathy pattern, the Veteran's complaints of burning pain are at least as likely as not due to neuropathy caused by his diabetes mellitus.  In the October 2011 addendum medical statement, the December 2010 VA examiner clarified that the Veteran's symptomatology was more likely nonspecific idiopathic neuropathy caused by his multilevel degenerative arthritis of the lumbar spine.  

However, the more recent VA treatment records reflect diagnosis and treatment for diabetic neuropathy.  See VA treatment record dated in 2013 and 2014.  The Board finds that clarification is needed regarding the nature and etiology of the Veteran's claimed peripheral neuropathy.  A new examination should be scheduled to determine the nature and etiology of any neuropathy.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination with the appropriate specialist to the nature and etiology of his claimed peripheral neuropathy, to include as caused or aggravated by his service-connected diabetes mellitus.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report

Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner should address the following: 

a).  Identify all currently diagnosed peripheral neuropathy disabilities with as much specificity as practical.  Specifically, identify whether medical evidence supports a diagnosis of diabetic neuropathy. 

b).  If the VA examiner determines that diabetic neuropathy is present, the VA examiner must distinguish the symptoms attributable to peripheral neuropathy due to diabetes mellitus as oppose to those symptoms attributable to radiculopathy or other identified neuropathy disabilities. 

c).  For any diagnosed disability (other than diabetic neuropathy) provide an opinion on whether it is at least as likely as not (probability of 50 percent or greater) that any diagnosed disorder has permanently increased in severity, beyond the course of its natural progression, as a result of the Veteran's service-connected diabetes.  If there is evidence of aggravation (i.e., permanently worsened) by the diabetes mellitus disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

2. Thereafter, the RO/AMC should review the expanded record and readjudicate the issues for entitlement to service connection.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


